DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al. (7,614,209).
 	The patent to Payne et al. shows an embodiment of a shackle clamp assembly in Figures 9 and 10 comprising a pin (60), a cap assembly that includes the circular enlarged diameter portion of plate (44) and the integrally attached side walls (50) that surround shackle nut (48), and a hanger assembly that includes the remaining portion of plate (44) from its connection with the circular enlarged diameter portion to the loop (52).  The space between the two uppermost adjacent side wall elements and the space between the two lowermost adjacent side wall elements each forms an “aperture” through which pin (60) can pass as is fits through a bore in the shackle pin (46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7, 12-14, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (7,614,209) in view of Flesch (9,890,831).
 	The Payne et al. embodiment, as presented above, fails to show its pin pivotally connected to a ring member.
	However, Flesch shows a shackle safety pin assembly comprising a linchpin (402) and a pivotally connected ring member (403) for retaining the linchpin in position through a bore (416) in the shackle bolt (406).  The linchpin is configured for retention about a hanger assembly (401).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking pin (60) of Payne et al. with a linchpin and accompanying ring member, similar to that shown in the Flesch patent, in order to create an easy to maneuver pin assembly that would continue to function as a means of retaining the cap assembly over the end of the shackle bolt.  The resulting linchpin assembly could obviously be retained by tethering to the shackle as also taught by Flesch.
Allowable Subject Matter
Claims 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ward (3,433,118) and Doom (4,840,528) show linchpins with a pivotally attached ring member.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/4/2021